Judgment, Supreme Court, Bronx County (Peter J. Benitez, J.), rendered May 12, 2004, convicting defendant, after a nonjury trial, of manslaughter in the first degree, and sentencing him to a term of 20 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for reducing the sentence.
As the People concede, since the crime was committed prior *281to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur— Sullivan, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.